Patent Ventures, LLC
1655 Delano Street, 32
Milpitas, CA 93035


In re Application of: Matthew Gilg
Serial No.: 16705846         
Filed: December 6, 2019
Docket: SUN-P002D
Title: System and Method for an End-User Scripted (EUS) Customized Effect from a Rendered Web-Page
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 17 August 2021.

The petition is DISMISSED. 



Regulation and Practice
37 CFR 1.84(a)(2) states:

Color. Color drawings are permitted in design applications. Where a design application contains color drawings, the application must include the number of sets of color drawings required by paragraph (a)(2)(ii) of this section and the specification must contain the reference required by paragraph (a)(2)(iii) of this section. On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule 11.13). The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
(i) The fee set forth in § 1.17(h);
(ii) One (1) set of color drawings if submitted via the Office electronic filing system or three (3) sets of color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”



Review of Facts
Color drawings are submitted for figures 13-19.  Figures 13-17 and 19 are flow diagrams containing boxes in blue and figure 18 is a screenshot of a web-browser page.
Applicant filed a petition requesting acceptance of color drawings on 17 August 2021.  The petition states in part: “Specifically, FIG(S). 18, is a color drawings. FIG. 18 is a screenshot illustrating an exemplary script layer on a web-browser page for delivery of the customizable and immersive effects in accordance with an aspect of the invention of the webpage. The color drawing is necessary to clearly the customizable and immersive effects in accordance with an aspect of the invention.”


Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the Office will accept color drawings only after granting a petition explaining why the color drawings are necessary.  The petition submitted is deficient for the following reasons: there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented.  
Regarding figure 18, the rationale provided in the petition for why the color drawings are necessary is merely conclusory and hence does not constitute an explanation as to why a color drawing is necessary for the subject matter illustrated in this figure. The petition states in part “[t]he color drawing is necessary to clearly [sic] the customizable and immersive effects in accordance with an aspect of the invention.”  This statement is insufficient to establish reasons color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented.  That is, the rationale provided does not address why black and white drawings are insufficient to disclose the subject matter sought to be patented.
While the petition discussed the need for color drawings for Figure 18, no mention is made for figures 13-17 and 19 that include flow diagrams with colored boxes. Therefore, there is no basis for the Office to make a determination that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.
Finally, “[t]he color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent” (see 37 CFR 1.84(a)(2)).  Here, figure 18 has such low resolution the text and other aspects of the web-browser display cannot be resolved; therefore, the details in figure 18 are not reproducible in black and white and the petition cannot be granted.
 
Accordingly, the petition is DISMISSED.



Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Gail Hayes at (571) 272-3591.

/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100